Title: From James Madison to Frances Wright, 1 September 1825
From: Madison, James
To: Wright, Frances


        
          Dear Madam
          Montpellier Sepr 1. 1825
        
        Your letter to Mrs. Madison containing observations addressed to my attention also, came duly to hand, as you will learn from her, with a printed copy of your plan for the gradual abolition of slavery in the U. States.
        The magnitude of this evil among us is so deeply felt, and so universally acknowledged, that no merit could be greater than that of devising a satisfactory remedy for it. Unfortunately the task, not easy under other circumstances, is vastly augmented by the physical peculiarities
   *These peculiarities, it wd. seem are not of equal force in the South American States, owing in part perhaps to a former degradation produced by colonial vassalage, but principally to the lesser contrast of colours. The difference is not striking between that of many of the Spanish & Portuguese Creoles, & that of many of the mixed breed.
 of those held in bondage, which preclude their incorporation with the white population; and by the blank in the general field of labour to be occasioned by their exile; a blank into which there would not be an influx of white labourers, successively taking the place of the exiles, and which, without such an influx, would have an effect, distressing in prospect to the proprietors of the soil.
        
        The remedy for the evil which you have planned is certainly recommended to favorable attention by the two characteristics, 1. that it requires the voluntary concurrence of the holders of the slaves with or without pecuniary compensation: 2. that it contemplates the removal of those emancipated either to a foreign or distant region: And it will still further obviate objections, if the experimental establishments should avoid the neighbourhood of settlements where there are slaves.
        Supposing these conditions to be duly provided for, particularly the remo⟨val⟩ of the emancipated blacks, the remaining questions relate to the aptitude & adequacy of the process by which the slaves are at the same time to earn the funds, entire or supplemen[t]al, required for their emancipation & removal; and to be sufficiently educated for a life of freedom and of social order.
        With respect to a proper course of education no serious difficulties present themselves. And as they are to continue in a state of bondage during the preparatory period, & to be within the jurisdiction of States recognizing ample authority over them, a competent discipline cannot be impracticable. The degree in which this discipline will enforce the needed labour, and in which a voluntary industry will supply the defect of compulsory labour, are vital points on which it may not be safe to be very positive without some light from actual experiment.
        Considering the probable composition of the labourers, & the known fact that where the labour is compulsory, the greater the number of labourers brought together (unless indeed where a co-operation of many hands is rendered essential by a particular kind of work or of machinery) the less are the proportional profits, it may be doubted whether the surplus from that source merely beyond the support of the establishment, would sufficiently accumulate in five or even more years, for the objects in view. And candor obliges me to say that I am not satisfied either that the prospect of emancipation at a future day will sufficiently overcome the natural and habitual repugnance to labour; or that there is such an advantage of united over individual labour as is taken for granted.
        In cases where portions of time have been allotted to slaves, as among the Spaniards, with a view to their working out their freedom, it is believed that but few have availed themselves of the opportunity by a voluntary industry. And such a result could be less relied on in a case where each individual would feel that the fruit of his exertions would be shared by others whether equally or unequally making them; and that the exertions of others would equally avail him, nothwithstanding a deficiency in his own. Skilful arrangements might palliate this tendency, but it would be difficult to counteract it effectually.
        The examples of the Moravians, the Harmonites and the Shakers in which the United labors of many for a common object have been succesful,

have no doubt an imposing character. But it must be recollected that in all these Establishments there is a religious impulse in the members, and a religious authority in the head, for which there will be no substitutes of equivalent efficacy in the Emancipating establishment. The code of rules by which Mr. Rap manages his conscientious & devoted flock, & enriches a common treasury, must be little applicable to the dissimilar assemblage in question. His experience may afford valuable aid, in its general organization, and in the distribution & details of the work to be performed: But an efficient administration must, as is judiciously proposed, be in hands practically acquainted with the propensities & habits of the members of the new Community.
        With a reference to this dissimilarity & to the doubt as to the advantages of associated labour, it may deserve consideration whether the experiment would not be better commenced on a scale smaller than that assumed in the prospectus. A less expensive outfit would suffice: labourers in the proper proportions of sex & age would be more attainable: the necessary discipline and the direction of their labour would be more simple & manageable; and but little time would be lost; or perhaps time gained, as success, for which the change would according to my calculation be increased, would give an encouraging aspect to the plan, and suggest improvements better qualifying it for the larger scale proposed.
        Such Madam are the general ideas suggested by your interesting communication. If they do not co-incide with yours & imply less of confidence than may be due to the plan you have formed, I hope you will not question, either my admiration of the generous philanthropy which dictated it, or my sense of the special regard it evinces, for the honor & welfare of our expanding, & I trust rising Republic.
        As it is not certain what construction would be put on the view I have taken of the subject, I leave it with your discretion to withold it altogether, or to disclose it within the limits you allude to; intimating only that it will be most agreeable to me on all occasions not to be brought before the public, where there is no obvious call for it.
        General Lafayette took his final leave of us a few days ago, expecting to embark about this time in the new frigate with an appropriate name. He carries with him the unanimous blessings of the free nation which has adopted him. If equal honors have not been his portion in that in which he had his birth, it is not because he did not deserve them: This hemisphere at least, & posterity in the other, will award what is due to the nobleness of his mind, and the grandeur of his career.
        He could add but little to the details explained in the printed copy of the Abolition plan, for want a full knowledge of which justice may not have been done to it. Mr. Davis has not yet favoured us with the promised call. I shall receive his communications on the subject, with attention & pleasure.
        
        The date of this letter will shew some delay in acknowledging the favor of yours. But it is expected to be at Nashville by the time noted for your arrival there and a prolonged stay in the post office was rather to be avoided than promoted.
        I join Mrs. M. in the hope that we shall not be without the opportunity of again welcoming you & your sister to Montpr: tendering you in the mean time my respectful salutations.
      